Oo CO SN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cv-03725-JSC Document 47 Filed 03/19/20 Page 1 of 6

R. Craig Clark (SBN 129219)
cclark@clarklawyers.com

Monique R. Rodriguez (SBN 304223)
mrodriguez@clarklawyers.com
CLARK LAW GROUP

3258 Fourth Avenue

San Diego, CA 92103

Telephone: (619) 239-1321

Facsimile: (888) 273-4554

Walter Haines (SBN 071075)

UNITED EMPLOYEES LAW GROUP
5500 Bolsa Avenue, Suite 201

Huntington Beach, CA 92649

Telephone: (562) 256-1047

Facsimile: (562) 256-1006

Attorney for Plaintiff Augusto De Leon

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

AUGUSTO DE LEON, as an individual,
on behalf of himself, and all other
persons similarly situated,

Plaintiffs,
Vv.

RICOH USA, INC., an Ohio
corporation authorized to do business in
the state of California; IKON OFFICE
SOLUTIONS, INC., also known as
Ricoh USA, Inc., an Ohio corporation
authorized to do business in the state of
California; RICOH AMERICAS
CORPORATION, a Delaware
corporation previously authorized to do
business in the state of California and
succeeded by Ricoh USA, Inc.; and
DOES 1 to 10 inclusive,

Defendants.

 

 

Case No. 3:18-cv-03725-JSC

SUPPLEMENTAL DECLARATION OF
STEPHEN GOMEZ ON BEHALF OF CPT
GROUP INC. WITH RESPECT TO
SETTLEMENT ADMINISTRATION

Date: March 26, 2020

Time: 9:00 a.m.

Courtroom: F

Judge: Honorable Jacqueline Scott Corley

1

 

 

 

SUPPLEMENTAL DECLARATION OF STEPHEN GOMEZ WITH RESPECT TO SETTLEMENT
ADMINISTRATION

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cv-03725-JSC Document 47 Filed 03/19/20 Page 2 of 6

I, Stephen Gomez, declare as follows:

1. I am a Case Manager for CPT Group, Inc. (“CPT”), the Claims Administrator jointly
agreed upon by the Parties and approved by the Court, for the lawsuit currently titled, Augusto De
Leon, as an individual, on behalf of himself, and all other persons similarly situated vs. Ricoh USA,
Inc., an Ohio corporation authorized to do business in the state of California; IKON Office
Solutions, Inc., also known as Ricoh USA, Inc., an Ohio corporation authorized to do business in the
state of California; Ricoh Americas Corporation, a Delaware corporation previously authorized to
do business in the state of California and succeeded by Ricoh USA, Inc.; and Does 1 to 10, inclusive.
I have personal knowledge of the facts set forth in this declaration and, if called upon to testify, I
could and would testify competently to such facts.

NOTIFICATION VIA U.S. MAIL AND EMAIL

2. As of the date of this declaration, twenty-seven (27) Notice Packets have been
returned to our office by the U.S. Postal Service, of which five (5) were provided a new address by
the Post Office. For the remaining twenty-two (22) Notice Packets, CPT performed a skip trace in
an effort to locate a better address using Accurint, one of the most comprehensive address databases
available. Accurint utilizes hundreds of different databases supplied by credit reporting agencies,
public records, and a variety of other national databases.

3. As a result of skip trace effort, or re-mail requests from Counsel or the individuals
themselves, a total of twenty (20) Notice Packets have been re-mailed to date. In addition, five (5)
Notice Packets were forwarded by CPT. As of the date of this declaration, a total of twelve (12)
mailed Notice Packets were ultimately deemed undeliverable as no better address was provided from
the U.S. Postal Service or obtained through skip trace. In addition, none of these undeliverable Class
Members were emailed a Notice Packet as CPT was not provided an email address for any of them.

4, Attached hereto as Exhibit A is a copy of the most recent weekly report.

REQUESTS FOR EXCLUSION, OBJECTIONS, AND DISPUTES OF WORK WEEKS
5. The deadline for Class Members and/or Collective-Eligible Members to submit a

request for exclusion, objection, or dispute of work weeks was February 3, 2020.

2

 

 

 

SUPPLEMENTAL DECLARATION OF STEPHEN GOMEZ WITH RESPECT TO SETTLEMENT
ADMINISTRATION

 
SO CO ~P DD

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cv-03725-JSC Document 47 Filed 03/19/20 Page 3 of 6

6. As of the date of this declaration, CPT has not received any objections or disputes of
work weeks from Class Members and/or Collective-Eligible Members.

7. As of the date of this declaration, CPT has received one (1) request of exclusion from
William Hollingsworth, who is a member of the Settlement Class and the FLSA Collective.

OBJECTIONS TO MOTION FOR ATTORNEYS’ FEES AND COSTS

8. The deadline for Class Members to object to Class Counsel’s Motion for Attorneys’
Fees and Costs was March 12, 2020.

9. As of the date of this declaration, CPT has not received. any objections to Class
Counsel’s Motion for Attorneys’ Fees and Costs.

INDIVIDUAL SETTLEMENT AMOUNTS

10. As of the date of this declaration, nine hundred thirty-four (934) FLSA Collective
Members will receive their portion of the FLSA Settlement Amount of $55,000.00. The FLSA
Settlement Share is calculated as follows: all FLSA Collective Members will receive a flat payment
of $20.00, which totals $18,680.00. The remaining $36,320.00 is allocated proportionally based on
the number of FLSA weeks worked by each Collective-Eligible Member who worked over 10 weeks
during the FLSA Period.

11. As of the date of this declaration, nine hundred ninety (990) Class Members will
receive their portion of the Net Settlement Amount. Class Member Shares are calculated
proportionally based on the number of weeks worked during the Class Period.

12. The Net Settlement Amount is calculated as set forth below:

 

Gross Settlement Amount $2,200,000.00
Less Attorneys’ Fees (Requested) -$550,000.00
Less Attorneys’ Costs (Requested) -$14,305.04
Less Plaintiff Incentive Award (Requested) -$10,000.00
Less LWDA PAGA Award ~ -$75,000.00
Less FLSA Settlement Awards -$55,000.00
Less Settlement Administration Costs -$30,000.00
Net Settlement Amount $1,465,694.96
3

 

 

 

SUPPLEMENTAL DECLARATION OF STEPHEN GOMEZ WITH RESPECT TO SETTLEMENT
ADMINISTRATION

 
& Ww WN

oOo Co SJ DA WN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cv-03725-JSC Document 47 Filed 03/19/20 Page 4 of 6

13. Inclusive of any FLSA Settlement Share, the average settlement award is $1,536.06,
the highest settlement award is $2,835.85, and the lowest award is $9.40.
ADMINISTRATION COSTS
14. CPT’s charge for services in connection with the administration of the settlement
pursuant to the terms of the settlement is $30,000.00. This includes all costs incurred to date, as well

as an estimate for the work to conclude CPT’s duties and responsibilities pursuant to the settlement.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on this 18" day of March, 2020 at Irvine, California.

i
a
i
a
Me :

\ z
Stephen Genez , )

 

 

4

 

 

 

SUPPLEMENTAL DECLARATION OF STEPHEN GOMEZ WITH RESPECT TO SETTLEMENT
ADMINISTRATION

 
Case 3:18-cv-03725-JSC Document 47 Filed 03/19/20 Page 5 of 6

EXHIBIT A

 
Case 3:18-cv-03725-JSC Document 47 Filed 03/19/20 Page 6 of 6

Case No: 18-cv-03725-JSC
As of: 3/17/2020

eo. DeLeon v. Ricoh USA, Inc.
CP Tcicu p

 

 

 

Class Period: May 22, 2014 - Nov 25, 2019 Exclusion Deadline: Feb 3, 2020
Class Size: 991 Objection Deadline: Feb 20, 2020
Date Notices Mailed: Dec 19,2019 Final Approval Hearing: Mar 26, 2020

 

 

 

 

 

items in Mailing List ; 991
Notices Returned 27
Notices Traced 22
Mail {Notices Remailed 20

 

Forwarded Notices

 

{Notices Returned 2nd Time -

 

Undelivered Notices. 42

 

 

 

 

 

 

 

 

 

 

       
 
   
   

oH

Valid” Opt Outs**

 

No. of Class Members in Mailing List
-.|No. of Valid Opt Outs 1
1% Valid Opt Outs 0.10 %'

 

 

 

   

 

 

- [Total Class Members ~ Less Opt Outs 990

 

 

Distribution List:
R. Craig Clark; Monique R. Rodriguez
John R. Giovannone; Candace DesBaiilets

CPT Class Action Representatives:
Julie Green; Jackie Hitomi; Abel Morales; Tim Cunningham; Tarus Dancy, Kelsey Skey; Ani Sarich; Melinda Yang;

Carole Thompson; Will Henry; Chris Lawless; Emilio Cofinco; Alan Garrido; Bryan Valdez; Daniel La; Stephen
Gomez; Rashad Clipper

Please note these numbers and statistics are for your reference only and will change throughout the administration

process. Final numbers and statistics shall be obtained from Case Manager once response deadlines have passed and
all responses have been properly validated.
